         Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 1 of 14




                                                        U.S. Department of Justice

                                                        Channing D. Phillips
                                                        Acting United States Attorney

                                                        District of Columbia



                                                                      May 4, 2021

BY EMAIL
Carlos Vanegas, Esq.
Assistant Federal Public Defender
Counsel for Michael Pope
Carlos_Vanegas@fd.org

Terry Eaton, Esq.
The Eaton Law Firm, PLLC
Counsel for William Pope
terry@eatonlawfirm.net



                       Re:       United States v. William Pope and Michael Pope
                                 Criminal No. 2021-CR-128 (RC)
Dear Counsels:

        Attached please find discovery in this matter, which is being provided through a shared
file on USA File Exchange titled “US v. William Pope and Michael Pope”. These items are
from both investigative files related to these co-defendants, which I will refer to as the “Kansas
Investigative File” and “Idaho Investigative File”. There is some overlap between the two
groups of production.

These items are being provided pursuant to the agreed upon protective order, and pursuant to that
order certain items are listed as “SENSITIVE” or “HIGHLY SENSITIVE” within the description
portion of the lists below.

The following items were provided in discovery on May 4, 2021:

                                   Kansas Investigative File
Platform   Quantity     Description                                                    Production
                                                                                       Date
USAfx      1 pdf &      OPENING EC - WILLIAM ALEXANDER POPE                            5/4/2021
           1                 x    266T-KC-3370165_0000001.pdf


                                                  1
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 2 of 14




          attachme Attachment
          nt           x 266T-KC-
                          3370165_0000001_1A0000001_0000001.S –
                          NOTE: Open using a web browser
USAfx     1 pdf &  Follow up with complainant- Subjects: William Pope and   5/4/2021
          12       Michael Pope (U//FOUO)
          attachme     x 266T-KC-3370165_0000002.pdf
          nts
                   Attachments:
                      266T-KC-3370165_0000002_1A0000801_0000001.3gp
                      266T-KC-3370165_0000002_1A0000801_0000002.jpg
                      266T-KC-3370165_0000002_1A0000801_0000003.jpg
                      266T-KC-3370165_0000002_1A0000801_0000004.jpg
                      266T-KC-3370165_0000002_1A0000801_0000005.jpg
                      266T-KC-3370165_0000002_1A0000801_0000006.jpg
                      266T-KC-3370165_0000002_1A0000801_0000007.jpg
                      266T-KC-3370165_0000002_1A0000801_0000008.jpg
                      266T-KC-3370165_0000002_1A0000801_0000009.jpg
                      266T-KC-3370165_0000002_1A0000801_0000010.jpg
                      266T-KC-3370165_0000002_1A0000801_0000011.jpg
                      266T-KC-3370165_0000002_1A0000801_0000012.jpg
USAfx     1 pdf    (online tip) On 01/07/2021, at 10:06 AM Eastern Time,    5/4/2021
                   V.M., date of birth ********,
                       x 266T-KC-3370165_0000003.pdf
USAfx     1 pdf &  J. and S. (aka C.) A. interview on January 8, 2021       5/4/2021
          1            x 266T-KC-3370165_0000004.pdf
          attachme Attachment
          nt           x 266T-KC-
                           3370165_0000004_1A0000002_0000001_PHYSI
                           CAL.pdf

USAfx     1 pdf &  (online tip) U KSU PhD student inside Capitol building   5/4/2021
          2            x 266T-KC-3370165_0000006.pdf
          attachme
          nts      Attachments


                      266T-KC-3370165_0000006_1A0000003_0000001.jpg



                      266T-KC-3370165_0000006_1A0000003_0000002.jpg




                                            2
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 3 of 14




USAfx     1 pdf &  Follow up on Michael Anthony Pope                        5/4/2021
          6            x 266T-KC-3370165_0000007.pdf
          attachme
          nts      Attachments
                      266T-KC-3370165_0000007_1A0001242_0000001.pdf
                      266T-KC-3370165_0000007_1A0001242_0000002.pdf
                         x SENSITIVE
                      266T-KC-3370165_0000007_1A0001242_0000003.jpg
                      266T-KC-3370165_0000007_1A0001242_0000004.pdf
                         x SENSITIVE
                      266T-KC-3370165_0000007_1A0001242_0000005.jpg
                      266T-KC-3370165_0000007_1A0001242_0000006.jpg
USAfx     1 pdf    Phone interview of R. G. on January 13, 2021             5/4/2021
                      x 266T-KC-3370165_0000008.pdf
USAfx     1 pdf &  Local news coverage of William Pope being inside the     5/4/2021
          2        U.S. Capitol on January 6, 2021.
          attachme    x 266T-KC-3370165_0000009.pdf
          nts      Attachments


                      266T-KC-3370165_0000009_1A0000004_0000001.S
                         x NOTE—Open with web browswer

                      266T-KC-3370165_0000009_1A0000004_0000002.pdf
USAfx     1 pdf &  Open source captures of social and digital media sites   5/4/2021
          5           x 266T-KC-3370165_0000010.pdf
          attachme
          nts      Attachments


                      266T-KC-3370165_0000010_1A0000005_0000001.JPG



                      266T-KC-3370165_0000010_1A0000005_0000002.JPG



                      266T-KC-3370165_0000010_1A0000005_0000003.JPG

                      266T-KC-3370165_0000010_1A0000005_0000004.JPG



                      266T-KC-3370165_0000010_1A0000005_0000005.JPG




                                             3
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 4 of 14




USAfx     2 pdfs    Employment, KCJIS, and NCIC for William Pope              5/4/2021
                      x 266T-KC-3370165_0000011.pdf
                          (SENSITIVE)

                   Attached Report
                       x 266T-KC-
                           3370165_0000011_1A0000006_0000001.pdf
                           (SENSITIVE)
USAfx     1 pdf    Telephone contact with William Pope on January 15, 2021    5/4/2021
                       x 266T-KC-3370165_0000012.pdf
USAfx     2 pdfs   William_Pope_name_results.pdf                              5/4/2021
                       x 266T-KC-
                           3370165_0000015_1A0000007_0000001.pdf
                   William_Pope_face_search_results.pdf
                       x 266T-KC-
                           3370165_0000015_1A0000007_0000002.pdf
USAfx     1 pdf    (Interview) William Alexander Pope on January 21, 2021     5/4/2021
                       x 266T-KC-3370165_0000016.pdf
USAfx     1 pdf    (Interview) USCP Officer Albert Chow on January 22,        5/4/2021
                   2021
                       x 266T-KC-3370165_0000017.pdf
USAfx     1 pdf &  Spot Check of 1106 NW Jackson Street on January 25,        5/4/2021
          7        2021
          attachme     x 266T-KC-3370165_0000019.pdf
          nts      Attachments
                     266T-KC-3370165_0000019_1A0000009_0000001.JPG
                     266T-KC-3370165_0000019_1A0000009_0000002.JPG
                     266T-KC-3370165_0000019_1A0000009_0000003.JPG
                     266T-KC-3370165_0000019_1A0000009_0000004.JPG
                     266T-KC-3370165_0000019_1A0000009_0000005.JPG
                     266T-KC-3370165_0000019_1A0000009_0000006.JPG
                     266T-KC-3370165_0000019_1A0000009_0000007.JPG
USAfx     1 pdf     (online tip) 200121-1720.pdf                              5/4/2021
                        x 266T-KC-
                             3370165_0000020_1A0007422_0000001.pdf
USAfx     1 pdf     Review of U.S. Capitol Riot Youtube video posted by       5/4/2021
                    John Sullivan (aka Jayden X)
                        x 266T-KC-3370165_0000021.pdf
USAfx     1 pdf &   Initial review of U.S. Capitol CCTV on January 27, 2021   5/4/2021
          3             x 266T-KC-3370165_0000022.pdf
          attachme
          nts      Attachments: (HIGHLY SENSITIVE (ALL))
          (video)



                                           4
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 5 of 14




                      266T-KC-3370165_0000022_1A0000010_0000001.mp4
                      (HIGHLY SENSITIVE)



                      266T-KC-3370165_0000022_1A0000010_0000002.mp4
                      (HIGHLY SENSITIVE)

                      266T-KC-3370165_0000022_1A0000010_0000003.mp4
                      (HIGHLY SENSITIVE)
USAfx     1 pdf &  Review of U.S. Capitol CCTV on January 28, 2021             5/4/2021
          3           x 266T-KC-3370165_0000023.pdf
          attachme
          nts      Attachments: (HIGHLY SENSITIVE (ALL))
          (video)
                      266T-KC-3370165_0000023_1A0000011_0000001.mp4
                      (HIGHLY SENSITIVE)

                      266T-KC-3370165_0000023_1A0000011_0000002.mp4
                      (HIGHLY SENSITIVE)

                      266T-KC-3370165_0000023_1A0000011_0000003.mp4
                      (HIGHLY SENSITIVE)
USAfx     1 pdf &  J. A. photo identification of William Pope on January 29,   5/4/2021
          2        2021
          attachme     x 266T-KC-3370165_0000024.pdf
          nts      Attachments:




                      266T-KC-3370165_0000024_1A0000012_0000001.png



                      266T-KC-3370165_0000024_1A0000012_0000002.png


USAfx     1 pdf      Review of William Pope Facebook Live Video from           5/4/2021
                     January 6, 2021
                        x 266T-KC-3370165_0000025.pdf




                                            5
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 6 of 14




USAfx     1 pdf &  Review of U.S. Capitol CCTV on January 31, 2021    5/4/2021
          5           x 266T-KC-3370165_0000026.pdf
          attachme
          nts      Attachments: (HIGHLY SENSITIVE (ALL))
          (video)
                     266T-KC-3370165_0000026_1A0000013_0000001.mp4
                     (HIGHLY SENSITIVE)

                     266T-KC-3370165_0000026_1A0000013_0000002.mp4
                     (HIGHLY SENSITIVE)

                     266T-KC-3370165_0000026_1A0000013_0000003.mp4
                     (HIGHLY SENSITIVE)

                     266T-KC-3370165_0000026_1A0000013_0000004.mp4
                     (HIGHLY SENSITIVE)

                     266T-KC-3370165_0000026_1A0000013_0000005.mp4
                     (HIGHLY SENSITIVE)
USAfx     1 pdf     Review of Youtube video from US Capitol attack    5/4/2021
                       x 266T-KC-3370165_0000027.pdf
USAfx     2 pdfs    Premises Search Warrant and Affidavit             5/4/2021
                       x 266T-KC-
                           3370165_0000028_1A0000014_0000001.pdf
                       x 266T-KC-
                           3370165_0000028_1A0000014_0000002.pdf
USAfx     1 pdf &   Review of U.S. Capitol CCTV on February 1, 2021   5/4/2021
          2            x 266T-KC-3370165_0000029.pdf
          attachme
          nts      Attachments: (HIGHLY SENSITIVE (ALL))
          (video)

                     266T-KC-3370165_0000029_1A0000015_0000001.mp4
                     (HIGHLY SENSITIVE)
                     266T-KC-3370165_0000029_1A0000015_0000002.mp4
                     (HIGHLY SENSITIVE)

USAfx     6 pdfs    Complaint/Arrest Warrant Documents                5/4/2021
                      x 266T-KC-
                          3370165_0000032_1A0000001_0000002.pdf
                      x 266T-KC-
                          3370165_0000032_1A0000001_0000003.pdf
                      x 266T-KC-
                          3370165_0000032_1A0000001_0000004.pdf

                                          6
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 7 of 14




                        x  266T-KC-
                           3370165_0000032_1A0000001_0000005.pdf
                        x 266T-KC-
                           3370165_0000032_1A0000001_0000006.pdf
                        x 266T-KC-
                           3370165_0000032_1A0000001_0000007.pdf
USAfx     1 pdf &    Evidence collected on February 12, 2021                  5/4/2021
          4             x 266T-KC-3370165_0000035.pdf
          attachme
          nts      Attachments
                      266T-KC-3370165_0000035_1A0000018_0000001.pdf
                      266T-KC-3370165_0000035_1A0000018_0000002.pdf



                      266T-KC-3370165_0000035_1A0000018_0000003.pdf
                      266T-KC-3370165_0000035_1A0000018_0000004.pdf

USAfx     1 pdf    Arrest and search of William Pope on February 12, 2021     5/4/2021
                       x 266T-KC-3370165_0000036.pdf
USAfx     1 pdf    Transfer of William Pope to USMS Custody on February       5/4/2021
                   16, 2021
                       x 266T-KC-3370165_0000037.pdf
USAfx     1 pdf &  Return of Cellular Phone to William Pope on February 16,   5/4/2021
          2        2021
          attachme     x 266T-KC-3370165_0000038.pdf
          nts      Attachments

                      266T-KC-3370165_0000038_1A0000019_0000001.pdf

                      266T-KC-3370165_0000038_1A0000019_0000002.pdf
USAfx     1 pdf    Google Device Location                                     5/4/2021
                       x 266T-KC-
                          3370165_0000040_1A0000020_0000001.pdf
USAfx     1 pdf    Indictment                                                 5/4/2021
                       x 266T-KC-
                          3370165_0000041_1A0000005_0000001.pdf
USAfx     1 pdf &  Search Warrant Returns for William Pope Facebook           5/4/2021
          2        Account
          attachme     x 266T-KC-3370165_0000042.pdf
          nts      Attachments
                      266T-KC-3370165_0000042_1A0000006_0000001.pdf
                      266T-KC-3370165_0000042_1A0000006_0000002.pdf




                                           7
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 8 of 14




USAfx     1 pdf    To Document Receipt of CCTV from U.S. Capitol Police    5/4/2021
                      x 266T-KC-3370165_0000044.pdf
USAfx     1 pdf &  Search Warrant Returns for William Pope Twitter Account 5/4/2021
          38          x 266T-KC-3370165_0000047.pdf
          attachme Attachments
          nts
                     266T-KC-3370165_0000047_1A0000008_0000001.txt

                     266T-KC-3370165_0000047_1A0000008_0000002.txt

                     266T-KC-3370165_0000047_1A0000008_0000003.txt

                     266T-KC-3370165_0000047_1A0000008_0000004.jpg

                     266T-KC-3370165_0000047_1A0000008_0000005.txt
                     266T-KC-3370165_0000047_1A0000008_0000006.txt

                     266T-KC-3370165_0000047_1A0000008_0000007.txt

                     266T-KC-3370165_0000047_1A0000008_0000008.txt

                     266T-KC-3370165_0000047_1A0000008_0000009.txt

                     266T-KC-3370165_0000047_1A0000008_0000010.txt

                     266T-KC-3370165_0000047_1A0000008_0000011.txt

                     266T-KC-3370165_0000047_1A0000008_0000012.png

                     266T-KC-3370165_0000047_1A0000008_0000013.mp4

                     266T-KC-3370165_0000047_1A0000008_0000014.mp4
                     266T-KC-3370165_0000047_1A0000008_0000015.txt

                     266T-KC-3370165_0000047_1A0000008_0000016.txt

                     266T-KC-3370165_0000047_1A0000008_0000017.txt

                     266T-KC-3370165_0000047_1A0000008_0000018.txt
                     266T-KC-3370165_0000047_1A0000008_0000019.asc

                     266T-KC-3370165_0000047_1A0000008_0000020.jpg


                                          8
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 9 of 14




                     266T-KC-3370165_0000047_1A0000008_0000021.jpg

                     266T-KC-3370165_0000047_1A0000008_0000022.mp4
                     266T-KC-3370165_0000047_1A0000008_0000023.txt

                     266T-KC-3370165_0000047_1A0000008_0000024.mp4

                     266T-KC-3370165_0000047_1A0000008_0000025.txt

                     266T-KC-3370165_0000047_1A0000008_0000026.txt

                     266T-KC-3370165_0000047_1A0000008_0000027.txt

                     266T-KC-3370165_0000047_1A0000008_0000028.jpg

                     266T-KC-3370165_0000047_1A0000008_0000029.txt

                     266T-KC-3370165_0000047_1A0000008_0000030.mp4
                     266T-KC-3370165_0000047_1A0000008_0000031.txt

                     266T-KC-3370165_0000047_1A0000008_0000032.jpg

                     266T-KC-3370165_0000047_1A0000008_0000033.txt

                     266T-KC-3370165_0000047_1A0000008_0000034.mp4

                     266T-KC-3370165_0000047_1A0000008_0000035.jpg

                     266T-KC-3370165_0000047_1A0000008_0000036.jpg
                     266T-KC-3370165_0000047_1A0000008_0000037.txt

                     266T-KC-3370165_0000047_1A0000008_0000038.jpg
USAfx     1 pdf &  Partial Analysis of Facebook Return               5/4/2021
          2            x 266T-KC-3370165_0000048.pdf
          attachme Attachments
          nts       266T-KC-3370165_0000048_1A0000007_0000001.pdf

                     266T-KC-3370165_0000048_1A0000007_0000002.pdf
USAfx     6 pdfs    Twitter and Facebook Search Warrant Documents    5/4/2021
                       x 266T-KC-
                           3370165_0000049_1A0000004_0000001.pdf


                                          9
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 10 of 14




                         x   266T-KC-
                             3370165_0000049_1A0000004_0000002.pdf
                         x   266T-KC-
                             3370165_0000049_1A0000004_0000003.pdf
                         x   266T-KC-
                             3370165_0000049_1A0000004_0000006.pdf
                         x   266T-KC-
                             3370165_0000049_1A0000004_0000007.pdf
                         x   266T-KC-
                             3370165_0000049_1A0000004_0000008.pdf

                                    Idaho Investigative File


Platform   Quantity   Description                                             Production
                                                                              Date
USAfx      1 pdf &  Opening Communication                                     5/4/2021
           4           x 0176-SU-3373084_0000001.pdf
           attachme Attachment
           nt        0176-SU-3373084_0000001_1A0000001_0000001.jpg
                       0176-SU-3373084_0000001_1A0000001_0000002.png
                       0176-SU-3373084_0000001_1A0000001_0000003.jpg
                       0176-SU-3373084_0000001_1A0000001_0000004.jpg
USAfx      1 pdf &  Receipt and comparison of Drivers License Photograph of   5/4/2021
           7        Michael Anthony Pope
           attachme    x 0176-SU-3373084_0000003.pdf
           nts      Attachments:
                       0176-SU-3373084_0000003_1A0000002_0000001.pdf
                       0176-SU-3373084_0000003_1A0000002_0000002.pdf
                          x SENSITIVE
                       0176-SU-3373084_0000003_1A0000003_0000001.jpg
                       0176-SU-3373084_0000003_1A0000003_0000002.jpg
                       0176-SU-3373084_0000003_1A0000003_0000003.jpg
                       0176-SU-3373084_0000003_1A0000003_0000004.jpg
                       0176-SU-3373084_0000003_1A0000003_0000005.jpg
USAfx      1 pdf    Telephone Number for Michael Anthony Pope                 5/4/2021
                        x 0176-SU-3373084_0000004.pdf
USAfx      1 pdf    Interview of Michael Anthony Pope                         5/4/2021
                        x 0176-SU-3373084_0000005.pdf
USAfx      1 pdf    (interview) William Alexander Pope on January 21, 2021    5/4/2021
                        x 0176-SU-3373084_0000006.pdf
USAfx      1 pdf &  Follow up with complainant- Subjects: William Pope and    5/4/2021
           12       Michael Pope
           attachme     x 0176-SU-3373084_0000009.pdf
           nts      Attachments
                                              10
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 11 of 14




                      0176-SU-3373084_0000009_1A0000801_0000001.3gp
                      0176-SU-3373084_0000009_1A0000801_0000002.jpg
                      0176-SU-3373084_0000009_1A0000801_0000003.jpg
                      0176-SU-3373084_0000009_1A0000801_0000004.jpg
                      0176-SU-3373084_0000009_1A0000801_0000005.jpg
                      0176-SU-3373084_0000009_1A0000801_0000006.jpg
                      0176-SU-3373084_0000009_1A0000801_0000007.jpg
                      0176-SU-3373084_0000009_1A0000801_0000008.jpg
                      0176-SU-3373084_0000009_1A0000801_0000009.jpg
                      0176-SU-3373084_0000009_1A0000801_0000010.jpg
                      0176-SU-3373084_0000009_1A0000801_0000011.jpg
                      0176-SU-3373084_0000009_1A0000801_0000012.jpg
USAfx     1 pdf      J. and S. (aka C.) A. interview on January 8, 2021        5/4/2021
                         x 0176-SU-3373084_0000010.pdf
USAfx     1 pdf      Review of U.S. Capitol Riot Youtube video posted by
                     John Sullivan (aka Jayden X)
                         x 0176-SU-3373084_0000011.pdf
USAfx     1 pdf &    Initial review of U.S. Capitol CCTV on January 27, 2021   5/4/2021
          3              x 0176-SU-3373084_0000012.pdf
          attachme Attachments: (HIGHLY SENSITIVE (ALL))
          nts (vide)



                      0176-SU-3373084_0000012_1A0000010_0000001.mp4
                      (HIGHLY SENSITIVE)



                      0176-SU-3373084_0000012_1A0000010_0000002.mp4
                      (HIGHLY SENSITIVE)

                      0176-SU-3373084_0000012_1A0000010_0000003.mp4
                      (HIGHLY SENSITIVE)


USAfx     1 pdf &  Review of U.S. Capitol CCTV on January 28, 2021             5/4/2021
          3           x 0176-SU-3373084_0000013.pdf
          attachme Attachments: (HIGHLY SENSITIVE (ALL))
          nts
                      0176-SU-3373084_0000013_1A0000011_0000001.mp4
                      (HIGHLY SENSITIVE)

                      0176-SU-3373084_0000013_1A0000011_0000002.mp4
                      (HIGHLY SENSITIVE)


                                            11
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 12 of 14




                      0176-SU-3373084_0000013_1A0000011_0000003.mp4
                      (HIGHLY SENSITIVE)
USAfx     1 pdf    Review of William Pope Facebook Live Video from            5/4/2021
                   January 6, 2021
                      x 0176-SU-3373084_0000014.pdf
USAfx     1 pdf &  Review of U.S. Capitol CCTV on January 31, 2021            5/4/2021
          5           x 0176-SU-3373084_0000015.pdf
          attachme Attachments: (HIGHLY SENSITIVE (ALL))
          nts
                      0176-SU-3373084_0000015_1A0000013_0000001.mp4
                      (HIGHLY SENSITIVE)

                      0176-SU-3373084_0000015_1A0000013_0000002.mp4
                      (HIGHLY SENSITIVE)

                      0176-SU-3373084_0000015_1A0000013_0000003.mp4
                      (HIGHLY SENSITIVE)

                      0176-SU-3373084_0000015_1A0000013_0000004.mp4
                      (HIGHLY SENSITIVE)

                      0176-SU-3373084_0000015_1A0000013_0000005.mp4
                      (HIGHLY SENSITIVE)
USAfx     1 pdf    Review of Youtube video from US Capitol attack             5/4/2021
                      x 0176-SU-3373084_0000016.pdf
                         (SENSITIVE)
USAfx     1 pdf &  Review of U.S. Capitol CCTV on February 1, 2021            5/4/2021
          2           x 0176-SU-3373084_0000017.pdf
          attachme Attachments: (HIGHLY SENSITIVE (ALL))
          nts

                      0176-SU-3373084_0000017_1A0000015_0000001.mp4
                      (HIGHLY SENSITIVE)
                      0176-SU-3373084_0000017_1A0000015_0000002.mp4
                      (HIGHLY SENSITIVE)
USAfx     1 pdf &  Review of Registered Vehicles and License Plate Readers.   5/4/2021
          3           x 0176-SU-3373084_0000018.pdf
          attachme Attachments
          nts
                       0176-SU-3373084_0000018_1A0000004_0000001.pdf

                       0176-SU-3373084_0000018_1A0000005_0000001.pdf


                                           12
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 13 of 14




                     0176-SU-3373084_0000018_1A0000005_0000002.pdf




USAfx     6 pdfs    Complaint/Arrest Warrant Documents               5/4/2021
                        x 0176-SU-
                            3373084_0000019_1A0000001_0000002.pdf
                        x 0176-SU-
                            3373084_0000019_1A0000001_0000003.pdf
                        x 0176-SU-
                            3373084_0000019_1A0000001_0000004.pdf
                        x 0176-SU-
                            3373084_0000019_1A0000001_0000005.pdf
                        x 0176-SU-
                            3373084_0000019_1A0000001_0000006.pdf
                        x 0176-SU-
                            3373084_0000019_1A0000001_0000007.pdf
USAfx     1 pdf     Arrest of Michael Anthony Pope                   5/4/2021
                        x 0176-SU-3373084_0000021.pdf
USAfx     1 pdf &   Partial Analysis of Facebook Return              5/4/2021
          2             x 0176-SU-3373084_0000026.pdf
          attachme
          nts      Attachments




                     0176-SU-3373084_0000026_1A0000007_0000001.pdf




                     0176-SU-3373084_0000026_1A0000007_0000002.pdf
USAfx     1 pdf     Service of FGJ Subpoenas                         5/4/2021
                       x 0176-SU-3373084-GJ_0000002.pdf


                                         13
        Case 1:21-cr-00128-RC Document 24-1 Filed 05/04/21 Page 14 of 14




USAfx     1 pdf &  Return of AA Grand Jury Subpoena requests                  5/4/2021
          4           x 0176-SU-3373084-GJ_0000003.pdf
          attachme Attachments:
          nts       0176-SU-3373084-GJ_0000003_1A0000003_0000001.pdf

                      0176-SU-3373084-GJ_0000003_1A0000003_0000002.pdf
                      0176-SU-3373084-GJ_0000003_1A0000003_0000003.pdf
                      0176-SU-3373084-GJ_0000003_1A0000003_0000004.pdf
USAfx     1 pdf &  Receipt of Delta Airlines Grand Jury Subpoena Return       5/4/2021
          6           x 0176-SU-3373084-GJ_0000004.pdf
          attachme Attachments
          nts       0176-SU-3373084-GJ_0000004_1A0000004_0000001.PDF

                      0176-SU-3373084-GJ_0000004_1A0000004_0000002.pdf
                      0176-SU-3373084-GJ_0000004_1A0000004_0000003.PDF
                      0176-SU-3373084-GJ_0000004_1A0000004_0000004.pdf



                      0176-SU-3373084-GJ_0000004_1A0000004_0000006.PDF
                      0176-SU-3373084-GJ_0000004_1A0000004_0000007.PDF




                                               Respectfully,

                                               CHANNING D. PHILLIPS
                                               ACTING UNITED STATES ATTORNEY


                                        By:    _/s/ Jeffrey N. Poulin_______
                                               Jeffrey N. Poulin
                                               Assistant United States Attorney




                                          14
